              Case 2:21-po-00355-CKD Document 4 Filed 09/10/21 Page 1 of 1


1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,             )    2:21-po-00355-CKD
                                           )
12                     Plaintiff,          )    ORDER TO DISMISS AND VACATE INITIAL
                                           )    APPEARANCE
13         v.                              )
                                           )
14   LEE J. POLANCO,                       )
                                           )    DATE: September 16, 2021
15                     Defendant.          )    TIME: 9:30 a.m.
                                           )    JUDGE: Hon. Carolyn K. Delaney
16                                         )
                                           )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:21-po-00355-CKD is GRANTED.

20         It is further ordered that the initial appearance scheduled on

21   September 16, 2021, is vacated.

22   IT IS SO ORDERED.

23   Dated: September 10, 2021
                                               _____________________________________
24
                                               CAROLYN K. DELANEY
25                                             UNITED STATES MAGISTRATE JUDGE

26

27

28

     ORDER TO DISMISS AND
     VACATE INITIAL APPEARANCE                    1                  U.S. V. LEE J. POLANCO
